                         2:20-cv-02312-CSB-EIL # 67      Page 1 of 3
                                                                                                 E-FILED
                                                                 Friday, 26 February, 2021 11:15:58 AM
                                                                           Clerk, U.S. District Court, ILCD

                       IN THE UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

 LELYNE EDENS AS SPECIAL        )
 ADMINISTRATOR OF THE ESTATE OF )
 CALEB MICHAEL JOYNER, DECEASED )
                                )               No. 2: 20-CV-02312
      Plaintiff,                )
                                )               Honorable Judge Colin Stirling Bruce
v.                              )               Magistrate Judge Eric I. Long
                                )
BATTERIES PLUS HOLDING          )
CORPORATION, OLIGHT             )
TECHNOLOGY CO., LTD., ASCENT    )
BATTERY SUPPLY, LLC., MICA      )
ELECTRONICS COMPANY LIMITED,    )
                                )
      Defendants.               )

                MOTION TO WITHDRAW APPEARANCE OF
       ATTORNEY AMBER N. LUKOWICZ AS COUNSEL FOR DEFENDANTs

       NOW COMES Defendants, BATTERIES PLUS HOLDING CORPORATION and

ASCENT BATTERY SUPPLY, LLC, by and through their attorneys, GLENN F. FENCL and

AMBER N. LUKOWICZ of JOHNSON AND BELL, LTD., and respectfully requests that this

Court withdraw the appearance of Amber N. Lukowicz as counsel for Defendants BATTERIES

PLUS HOLDING CORPORATION and ASCENT BATTERY SUPPLY, LLC.                            In support

thereof, Defendants state as follows:

       1.      Attorney Amber N. Lukowicz previously filed an Appearance in this matter on

behalf of Defendants while she was working as an attorney for the law firm of Johnson & Bell,

Ltd.

       2.      Ms. Lukowicz has left the law firm of Johnson and Bell, Ltd. and is no longer

handling litigations matters.
                          2:20-cv-02312-CSB-EIL # 67        Page 2 of 3




         3.       Defendants have been and continues to be represented by Glenn F. Fencl of

Johnson & Bell, Ltd.

         WHEREFORE, Defendants, BATTERIES PLUS HOLDING CORPORATION and

ASCENT BATTERY SUPPLY, LLC, prays that this Court withdraw the appearance of Amber

N. Lukowicz as counsel for Defendant in this matter and further remove her from receiving

CM/ECF notifications, and for any further relief this Court deems appropriate.

                                            Respectfully submitted,



                                            /s/ Amber N. Lukowicz
                                            One of the Attorneys for the Defendants Batteries
                                            Plus Holding Corporation and Ascent Battery
                                            Supply, LLC




Glenn F. Fencl ARDC# 3126086
Amber N. Lukowicz ARDC# 6324266
Johnson & Bell, Ltd.
33 W. Monroe, Ste. 2700
Chicago, Illinois 60603
Phone: (312) 372 0770
Fax: (312) 372-9818
fenclf@jbltd.com
lukowicza@jbltd.com




                                           Page 2 of 3

4827-1133-8206, v. 1
                        2:20-cv-02312-CSB-EIL # 67           Page 3 of 3




                                CERTIFICATE OF SERVICE

         I hereby certify that on February 26, 2021, I electronically filed the foregoing document
with the Clerk of the Court using the CM/ECF system which will send notification of such filing
to all attorneys of record.



                                             s/ Amber N. Lukowicz
                                             Amber N. Lukowicz; Bar Number: 6324266
                                             One of the Attorneys for the Defendants Batteries
                                                Plus Holding Corporation and Ascent Battery
                                                Supply, LLC
                                             Johnson & Bell, Ltd.
                                             33 West Monroe Street, Suite 2700
                                             Chicago, IL 60603
                                             Telephone: (312) 372-0770
                                             Fax: (312) 372-2881
                                             E-mail: lukowicza@jbltd.com




                                            Page 3 of 3

4827-1133-8206, v. 1
